                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                               No. 7:15-CR-25-lH
                               No. 7:16-CV-370-H

 TARLESTER GREEN,
      Petitioner,


       v.                                                         ORDER


 UNITED STATES- OF AMERICA,
      Respondent.




      This matter is before the court on petitioner's motion to

vacate pursuant to 2 8 U . S . C . § 2 2 5 5 ,   [ DE # 19 7 , # 214 ] .   Thi s matter

was stayed pending the Fourth Circuit's resolution of United States

v.   Walker,   934   F.3d 375     (4th Cir.      2019),    and United States v.

Simms, 914 F.3d 229 (4th Cir. 2019).               [DE #210].        In light of the

Supreme Court's resolution of United States v.                   Davis,     139 S. Ct.

2319 (2019), and the Fourth Circuit's decision in United States v.

Mathis, 932 F.3d 242        (4th Cir. 2019), the stay is hereby lifted.



      The government is directed to              file   an Answer,         pursuant to

Rule 5, Rules Governing§ 2255 Proceedings, or to make such other

response as appropriate, within twenty-one (21) days of the filing
of this order.   Petitioner shall then have twenty-one (21) days to

file




                                     Howard
                          Senior United Sta es District Judge
At Greenville, NC
#35




                                 2
